J. S45018/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
DAVON JONES,                               :
         Appellant                         :
                                           :     No. 1467 WDA 2015

           Appeal from the Judgment of Sentence September 2, 2015
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0000530-2015


BEFORE: OLSON, DUBOW AND PLATT, JJ.*


MEMORANDUM BY DUBOW, J.:                           FILED AUGUST 30, 2016

        Appellant, Davon Jones, appeals from the Judgment of Sentence

entered in the Erie County Court of Common Pleas on September 2, 2015,

following his convictions for Aggravated Assault and Recklessly Endangering

Another Person.      Appellant challenges the sufficiency of the evidence for

each of these offenses.     After careful review, we conclude that Appellant

waived this argument by failing to properly develop it in his Brief to this

Court.

        A detailed factual and procedural history is unnecessary to our

disposition. For purposes of this Memorandum, we summarize the facts and



*
    Retired Senior Judge Assigned to the Superior Court.
J.S45018/16

procedural history as follows. During the early morning hours of Christmas

Day, 2015, security footage from Juliet’s—a strip club—captured Appellant

and the victim, D’Angelo Troop (“Troop”), engage in a verbal dispute over a

woman.      The argument continued in the parking lot out front, where

additional security cameras captured Troop leaving the scene in his vehicle,

followed closely behind by Appellant.   Troop drove a few blocks before his

car was overtaken by Appellant’s vehicle. Troop was shot five times in the

chest, face, and neck.

      While still in the hospital recovering from his injuries, Troop gave

multiple statements identifying Appellant as the shooter, including a

recorded statement to investigators in which Troop stated that he saw

Appellant reach his hand out of the other vehicle and fire the shots that hit

him. Troop also identified Appellant as the shooter in a photo array.

      As trial approached, Troop became increasingly uncooperative with the

prosecution. At trial, Troop denied seeing Appellant shoot him and claimed

not to know who the shooter was. The Commonwealth introduced Troop’s

prior statements identifying Appellant as the shooter as substantive evidence

in its case-in-chief.

      On July 24, 2015, a jury found Appellant guilty of Aggravated Assault

and Recklessly Endangering Another Person.1      On September 2, 2015, the


1
 Appellant was charged with various additional offenses including, inter alia,
Attempted Murder, Conspiracy, and firearms charges. The jury acquitted



                                    -2-
J.S45018/16

trial court sentenced Appellant to a term of ten to twenty years of

incarceration.

      Appellant timely appealed. Both Appellant and the trial court satisfied

the requirements of Pa.R.A.P. 1925.

      Appellant raises the following issue on appeal:

      The evidence in this case was insufficient to prove that
      [Appellant] had the mens rea to commit the crimes or that he
      actually committed the crimes.

Appellant’s Brief at 2.

      Before we reach the merits of the issue raised on appeal, we

determine whether the issue was properly preserved and developed for

review.

      Our Pennsylvania Rules of Appellate Procedure and our case law lay

out the well-established requirements for preserving a claim for appellate

review.   This Court will address only those issues properly presented and

developed in an appellant’s brief as required by our rules of appellate

procedure, Pa.R.A.P. 2101-2119. “Appellate arguments which fail to adhere

to these rules may be considered waived, and arguments which are not

appropriately developed are waived.”        Karn v. Quick & Reilly Inc, 912

A.2d 329, 336 (Pa. Super. 2006). Thus, issues raised in a Brief’s Statement

of Questions Involved but not developed in the Brief’s argument section will



Appellant on some of these charges and was unable to reach a verdict on
the remaining charges.



                                      -3-
J.S45018/16

be deemed waived. Harkins v. Calumet Realty Co., 614 A.2d 699, 703

(Pa. Super. 1992).

      To properly develop an issue for our review, Appellant bears the

burden of ensuring that his argument section includes citations to pertinent

authorities as well as discussion and analysis of the authorities.        See

Pa.R.A.P. 2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.” (citation omitted)).   Where an Appellant’s argument rests on

evidence in the record, he must make appropriate citations to the record in

his argument. Commonwealth v. Franklin, 823 A.2d 906, 910 (Pa. Super.

2003).

      As this Court has made clear, we “will not act as counsel and will not

develop arguments on behalf of an appellant.”      Hardy, 918 A.2d at 771.

Where defects in a brief “impede our ability to conduct meaningful appellate

review, we may dismiss the appeal entirely or find certain issues to be

waived.” Id.

      In the instant case, Appellant seemingly attempts to challenge both his

identity as the shooter and, assuming he was the shooter, his mental state

at the time of the offense.     Questions of identity and mental state are

distinct issues that Appellant should have properly divided into separate



                                      -4-
J.S45018/16

argument sections. See Pa.R.A.P. 2119(a) (“The argument shall be divided

into as many parts as there are questions to be argued”).         Instead, the

argument section of Appellant’s Brief to this Court is a wholly confusing

amalgamation of de minimis boilerplate case law regarding mens rea and

cursory discussion and analysis of the identity evidence presented at trial.

      Appellant failed to develop his assertion that he lacked the necessary

mens rea to commit the offense.      At best, Appellant’s brief makes a bald

assertion that he lacked the mens rea to commit Aggravated Assault and

Recklessly Endangering Another Person. While Appellant’s Brief does lay out

the elements of each offense, and cites case law regarding the necessary

mens rea, Appellant does not in any way discuss the case law, apply the

facts of his case to the case law cited, or discuss how those facts fail to

make out the required mental states.

      Instead, Appellant summarily avers that he lacked the required mens

rea because he was not in any way involved in these crimes.         This is an

issue of identity, not mental state, and as such, Appellant was required to

provide this Court with relevant authority and analysis regarding identity.

And while Appellant does discuss the facts of his case in challenging his

identity as the shooter, he does so without a single citation to relevant

authority.

      Appellant’s failure to adhere to the rules of appellate procedure and to

develop either claim prevents this Court from conducting a meaningful



                                     -5-
J.S45018/16

appellate review. Therefore, we conclude Appellant has waived his issues.

Accordingly, we affirm.

     Judgment of Sentence affirmed. Jurisdiction relinquished.

     Judges Olson and Platt both Concur in Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/30/2016




                                   -6-